UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2705 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 03/31 Date of reporting period: 12/31/13 Item 1. Schedule of Investments. Franklin Mutual Recovery Fund Statement of Investments, December 31, 2013 (unaudited) Country Shares/Warrants Value Common Stocks and Other Equity Interests 61.9% Aerospace & Defense 1.1% Huntington Ingalls Industries Inc. United States 7,054 $ 634,931 Auto Components 1.3% a,b International Automotive Components Group Brazil LLC Brazil 185,241 36,088 a,b,c International Automotive Components Group North America, LLC United States 1,263,310 714,806 750,894 Capital Markets 0.0% † a China Cinda Asset Management Co. Ltd., H China 27,582 17,145 Chemicals 0.5% Tronox Ltd., A United States 11,869 273,818 Commercial Banks 2.2% d CIT Group Inc. United States 25,560 1,332,443 Diversified Financial Services 0.4% Capmark Financial Group Inc. United States 64,464 257,856 Electric Utilities 0.2% Exelon Corp. United States 5,280 144,619 Energy Equipment & Services 7.0% a DeepOcean Group Holding BV Netherlands 91,357 2,649,353 Fugro NV, IDR Netherlands 11,100 661,336 Transocean Ltd. United States 18,420 910,316 4,221,005 Food & Staples Retailing 0.6% CVS Caremark Corp. United States 5,448 389,913 Insurance 6.4% Delta Lloyd NV Netherlands 32,015 794,421 Direct Line Insurance Group PLC United Kingdom 220,742 912,172 a,b Imagine Group Holdings Ltd. Bermuda 35,714 260,927 RSA Insurance Group PLC United Kingdom 517,098 783,266 a Storebrand ASA Norway 56,960 355,935 UNIQA Insurance Group AG Austria 55,868 713,058 3,819,779 Leisure Equipment & Products 0.5% a,b Eastman Kodak Co. United States 9,221 304,058 a Eastman Kodak Co., wts., 9/03/18 United States 405 7,906 a Eastman Kodak Co., wts., 9/03/18 United States 405 7,403 319,367 Life Sciences Tools & Services 1.1% a Life Technologies Corp. United States 8,390 635,962 Machinery 1.1% a CNH Industrial NV (EUR Traded) Netherlands 131 1,493 a CNH Industrial NV, special voting (EUR Traded) Netherlands 2,759 31,442 a CNH Industrial NV, special voting (USD Traded) Netherlands 53,898 611,742 644,677 Media 5.5% CBS Corp., B United States 7,480 476,775 a Nine Entertainment Co. Holdings Ltd. Australia 196,432 345,430 Time Warner Cable Inc. United States 4,155 563,002 a Tribune Co., A United States 15,492 1,199,081 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Mutual Recovery Fund Statement of Investments, December 31, 2013 (unaudited) (continued) a Tribune Co., B United States Metals & Mining 3.5% Freeport-McMoRan Copper & Gold Inc., B United States a ThyssenKrupp AG Germany Multiline Retail 1.3% Kohl's Corp. United States Office Electronics 2.2% d,e Xerox Corp. United States Oil, Gas & Consumable Fuels 8.4% BP PLC United Kingdom a Cairn Energy PLC United Kingdom Royal Dutch Shell PLC, A United Kingdom Talisman Energy Inc. (CAD Traded) Canada Talisman Energy Inc. (USD Traded) Canada a WPX Energy Inc. United States Paper & Forest Products 0.4% a,c NewPage Holdings Inc. United States Personal Products 0.9% Avon Products Inc. United States Pharmaceuticals 1.5% a Hospira Inc. United States Teva Pharmaceutical Industries Ltd., ADR Israel Real Estate Investment Trusts (REITs) 1.6% Spirit Realty Capital Inc. United States Real Estate Management & Development 1.5% Brookfield Office Properties Inc. United States Road & Rail 1.9% FirstGroup PLC United Kingdom Semiconductors & Semiconductor Equipment 1.4% a ON Semiconductor Corp. United States a Spansion Inc., A United States Software 3.6% a Check Point Software Technologies Ltd. Israel Symantec Corp. United States Tobacco 1.0% Lorillard Inc. United States Wireless Telecommunication Services 4.8% a T-Mobile U.S. Inc. United States Vodafone Group PLC United Kingdom Total Common Stocks and Other Equity Interests (Cost $30,610,533) Preferred Stocks (Cost $353,380) 1.1% Automobiles 1.1% Porsche Automobil Holding SE, pfd. Germany Principal Amount * Corporate Bonds, Notes and Senior Floating Rate Interests 21.8% f American Airlines Inc., senior secured note, 144A, 7.50%, 3/15/16 United States Franklin Mutual Recovery Fund Statement of Investments, December 31, 2013 (unaudited) (continued) Avaya Inc., f senior note, 144A, 10.50%, 3/01/21 United States 212,000 205,640 f senior secured note, 144A, 7.00%, 4/01/19 United States 149,000 146,765 g Tranche B-3 Term Loan, 4.736%, 10/26/17 United States 226,202 221,207 g Tranche B-5 Term Loan, 8.00%, 3/31/18 United States 54,523 55,307 g Caesars Entertainment Operating Co. Inc., Senior Tranche Term Loan, first lien, 1/28/18, B5, 4.488% United States 164,000 154,843 B6, 5.488% United States 784,000 750,127 CDW LLC/Finance Corp., senior sub. note, 12.535%, 10/12/17 United States 179,000 187,950 Clear Channel Communications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 510,000 522,750 g Tranche B Term Loan, 3.819%, 1/29/16 United States 18,080 17,562 g Tranche C Term Loan, 3.819%, 1/29/16 United States 3,869 3,713 g Tranche D Term Loan, 6.919%, 1/30/19 United States 1,272,694 1,218,605 g Tranche E Term Loan, 7.669%, 7/30/19 United States 408,909 403,797 g Eastman Kodak Co., First Lien Term Loan, 7.25%, 9/03/19 United States 153,230 152,865 Second Lien Term Loan, 10.75%, 9/03/20 United States 410,000 413,075 g The Great Atlantic & Pacific Tea Co. Inc., senior secured, First Lien Exit Term Loan, 11.00%, 3/13/17 United States 384,431 398,848 g JC Penney Corp. Inc., Term Loan, 6.00%, 5/22/18 United States 526,370 515,038 g,h KIK Custom Products Inc., Second Lien Term Loan, 9.50%, 11/17/19 United States 660,000 658,763 g Moxie Liberty LLC, Construction B-1 Term Loan, 7.50%, 8/21/20 United States 448,000 458,080 g,h Moxie Patriot LLC, Construction B-1 Term Loan, 6.75%, 12/18/20 United States 252,000 258,300 NGPL PipeCo LLC, f secured note, 144A, 7.119%, 12/15/17 United States 234,000 212,940 f,i senior secured note, 144A, 9.625%, 6/01/19 United States 348,000 341,910 g Term Loan B, 6.75%, 9/15/17 United States 20,760 19,417 Sorenson Communications Inc., g First Lien Term Loan, 9.50%, 10/31/14 United States 755,293 767,920 f senior secured note, 144A, 10.50%, 2/01/15 United States 1,274,000 955,500 g Texas Competitive Electric Holdings Co. LLC, Extended Term Loan, 4.668%, 10/10/17 United States 2,524,660 1,743,909 Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior note, A, 10.25%, 11/01/15 United States 1,177,000 82,390 f senior secured note, 144A, 11.50%, 10/01/20 United States 941,000 696,340 f Wind Acquisition Finance SA, 144A, 11.75%, 7/15/17, senior secured note Italy 100,000 106,500 third lien Italy 56,000 EUR 82,044 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $13,634,102) 13,082,335 Corporate Bonds and Notes in Reorganization 5.5% g,j Cengage Learning Acquisitions Inc., FRN, 2.70%, 7/03/14 United States 468,351 367,656 j Nortel Networks Corp., cvt., senior note, 1.75%, 4/15/12 Canada 1,752,000 1,727,477 2.125%, 4/15/14 Canada 171,000 170,252 j Nortel Networks Ltd., senior note, 10.125%, 7/15/13 Canada 693,000 809,944 10.75%, 7/15/16 Canada 25,000 29,375 j Northern Telecom Ltd., 6.875%, 9/01/23 Canada 368,000 190,440 Total Corporate Bonds and Notes in Reorganization (Cost $3,000,108) 3,295,144 Shares Companies in Liquidation 4.2% a Adelphia Recovery Trust United States 11,280,134 22,560 a,k Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 1,018,915 509 a,b,c CB FIM Coinvestors LLC United States 1,439,821 — a,k,l Century Communications Corp., Contingent Distribution United States 2,826,000 — a,b FIM Coinvestor Holdings I, LLC United States 1,801,197 — a,f KGen Power Corp., 144A United States 141,643 77,904 a,m Lehman Brothers Holdings Inc., Bankruptcy Claim United States 5,404,577 2,432,060 a,k,l NewPage Corp., Litigation Trust, Contingent Distribution United States 723,000 — a,k,l Tribune Litigation Trust, Contingent Distribution United States 20,112 — Franklin Mutual Recovery Fund Statement of Investments, December 31, 2013 (unaudited) (continued) a,k,l Tropicana Entertainment LLC, Contingent Distribution United States 12,892,000 — Total Companies in Liquidation (Cost $3,540,928) 2,533,033 Counterparty Notional Amount* Options Purchased 0.4% Payer Swaptions – Over-the-Counter Interest Rate 0.1% Receive floating 6-month JPY LIBOR, Pay fixed 3.00%, Expires 3/14/17 MSCS 203,817,000 JPY 19,648 Receive floating 6-month JPY LIBOR, Pay fixed 3.00%, Expires 3/16/17 MSCS 93,000,000 JPY 9,059 Receive floating 6-month JPY LIBOR, Pay fixed 3.00%, Expires 6/15/17 MSCS 105,933,333 JPY 12,672 41,379 Puts – Over-the-Counter Currency Options 0.3% JPY/USD, June Strike Price 90 JPY, Expires 6/15/17 BANT 35,280,000 JPY 56,525 JPY/USD, June Strike Price 95 JPY, Expires 6/15/17 BANT 47,853,400 JPY 56,900 JPY/USD, June Strike Price 100 JPY, Expires 6/15/17 BANT 63,308,000 JPY 54,200 167,625 Total Options Purchased (Cost $200,899) 209,004 Total Investments before Short Term Investments (Cost $51,339,950) 56,834,110 Country Principal Amount* Short Term Investments 3.9% U.S. Government and Agency Securities (Cost $2,300,000) 3.8% n U.S. Treasury Bills, 1/02/14 United States 2,300,000 2,300,000 Total Investments before Money Market Funds (Cost $53,639,950) 59,134,110 Shares Investments from Cash Collateral Received for Loaned Securities (Cost $53,530) 0.1% Money Market Funds 0.1% o BNY Mellon Overnight Government Fund, 0.017% United States 53,530 53,530 Total Investments (Cost $53,693,480) 98.8% 59,187,640 Options Written ( ) % † (16,225 ) Securities Sold Short ( ) % (710,723 ) Other Assets, less Liabilities 2.4% 1,418,138 Net Assets 100.0% $ 59,878,830 Number of Contracts Options Written (0.0)% † Calls – Exchange-Traded Office Electronics (0.0)% † Xerox Corp., January Strike Price $11, Expires 1/18/14 United States 119 $ (14,875 ) Puts – Exchange-Traded Pharmaceuticals (0.0)% † Teva Pharmaceutical Industries Ltd., ADR, January Strike Price $37.50, Expires 1/18/14 Israel 50 (550 ) Software (0.0)% † Symantec Corp., January Strike Price $22, Expires 1/18/14 United States 100 (800 ) (1,350 ) Total Options Written (Premiums Received $23,445) $ (16,225 ) Shares Securities Sold Short (1.2)% Common Stocks (Proceeds $495,467) (0.9)% Diversified Telecommunication Services (0.9)% Verizon Communications Inc. United States 10,388 $ (510,467 ) Franklin Mutual Recovery Fund Statement of Investments, December 31, 2013 (unaudited) (continued) Principal Amount* Corporate Notes (Proceeds $189,174) (0.3)% Texas Industries Inc., senior note, 9.25%, 8/15/20 United States ) Total Securities Sold Short (Proceeds $684,641) $ )  Rounds to less than 0.1% of net assets. * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At December 31, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Security or a portion of the security has been pledged as collateral for securities sold short and written options contracts. At December 31, 2013, the value of this security and/or cash pledged as collateral was $1,960,605 representing 3.27% of net assets. e A portion or all of the security is held in connection with written option contracts open at period end. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At December 31, 2013, the aggregate value of these securities was $4,155,773, representing 6.94% of net assets. g The coupon rate shown represents the rate at period end. h A portion or all of the security is purchased on a when-issued or delayed delivery basis. i A portion or all of the security is on loan at December 31, 2013. j Defaulted security or security for which income has been deemed uncollectible. k Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. l Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2013, the aggregate value of these securities was $-. m Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. n The security is traded on a discount basis with no stated coupon rate. o The rate shown is the annualized seven-day yield at period end. Franklin Mutual Recovery Fund Statement of Investments, December 31, 2013 (unaudited) (continued) At December 31, 2013, the Fund had the follow ing forw ard exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro BANT Buy $ 1/17/14 $ - $ ) Euro BONY Buy 1/17/14 - (6 ) Euro BBU Buy 1/17/14 63 - Euro HSBC Buy 1/17/14 (7 ) Euro SSBT Buy 1/17/14 ) Euro BANT Sell 1/17/14 - ) Euro BONY Sell 1/17/14 - ) Euro BBU Sell 1/17/14 - ) Euro FBCO Sell 1/17/14 - ) Euro HSBC Sell 1/17/14 - ) Euro SCBT Sell 1/17/14 - ) Euro SSBT Sell 1/17/14 - ) British Pound BANT Buy 2/19/14 - British Pound BBU Buy 2/19/14 - British Pound HSBC Buy 2/19/14 - British Pound SSBT Buy 2/19/14 - British Pound BANT Sell 2/19/14 - ) British Pound BONY Sell 2/19/14 - ) British Pound BBU Sell 2/19/14 - ) British Pound FBCO Sell 2/19/14 - ) British Pound HSBC Sell 2/19/14 - ) British Pound SSBT Sell 2/19/14 - ) Australian Dollar HSBC Buy 3/14/14 - ) Australian Dollar HSBC Sell 3/14/14 24 - Australian Dollar SCBT Sell 3/14/14 - Euro BANT Sell 5/15/14 - ) Euro HSBC Sell 5/19/14 - ) Euro SCBT Sell 5/19/14 - ) Norw egian Krone BONY Buy 5/21/14 - Norw egian Krone BANT Sell 5/21/14 - ) Unrealized appreciation (depreciation) ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts using the same currency and settlement date. Franklin Mutual Recovery Fund Statement of Investments, December 31, 2013 (unaudited) (continued) A BBREVIATIONS Counterparty BANT - Bank of America N.A BBU - Barclays Bank PLC BONY - Bank of New York Mellon FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. MSCS - Morgan Stanley Capital Services, LLC SCBT - Standard Chartered Bank SSBT - State Street Bank and Trust Co., N.A. Currency CAD - Canadian Dollar EUR - Euro JPY - Japanese Yen USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FRN - Floating Rate Note IDR - International Depositary Receipt LIBOR - London InterBank Offered Rate Franklin Mutual Recovery Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION The Franklin Mutual Recovery Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as a closed-end, continuously offered investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Funds Board of Trustees (the Board), the Funds administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in non-registered money market funds are valued at the closing net asset value. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. Also, when the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund for OTC derivatives, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund purchased or wrote exchange traded and/or OTC option contracts primarily to manage and/or gain exposure to equity price, interest rate and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. 4. INCOME TAXES At December 31, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 5. RESTRICTED SECURITIES At December 31, 2013, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value CB FIM Coinvestors LLC 1/15/09 - 6/02/09 $ - $ - a Eastman Kodak Co. 9/03/13 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - Imagine Group Holdings Ltd. 8/31/04 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 International Automotive Components Group North America, LLC 3/15/06 - 3/18/13 Total Restricted Securities (Value is 2.20% of Net Assets) $ $ a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $581,249 as of December 31, 2013. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of December 31, 2013, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ $ Energy Equipment & Services - Insurance - Leisure Equipment & Products - Machinery - Media - Paper & Forest Products - - All Other Equity Investments b - - Corporate Bonds, Notes and Senior Floating Rate Interests - - Corporate Bonds and Notes in Reorganization - - Companies in Liquidation - c Options Purchased - - Short Term Investments - Total Investments in Securities $ Forw ard Exchange Contracts $ - $ $ - $ Liabilities: Options Written - - Securities Sold Short - Forw ard Exchange Contracts - - a Includes common and preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at December 31, 2013. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. The reconciliation of assets for the nine months ended December 31, 2013, is as follows: Net Change in Unrealized Appreciation Balance at Transfers Transfers Balance at (Depreciation) Beginning of Into Out of Cost Basis Net Realized Net Unrealized End of on Assets Held Period Purchases Sales Level 3 Level 3 a Adjustments Gain (Loss) Gain (Loss) Period at Period End Assets: Investments in Securities: Equity Investments: b Auto Components $ $ - $ - $ - $ - $ - $ - $ $ $ Insurance - ) ) Leisure Equipment & Products - Paper & Forest Products - - - ) - - ) - - Real Estate Management & Development - - - ) - - ) - - Total $ $ $ - $ - $ ) $ - $ - $ $ $ a The investments w ere transferred out of Level 3 as a result of the removal of a significant unobservable valuation input and/or the availability of a broker quote. b Includes common stocks as w ell as other equity investments. Significant unobservable valuation inputs developed by the VLOC for material Level 3 investments and impact to fair value as a result of changes in unobservable valuation inputs as of December 31, 2013, are as follows: Impact to Fair Value if Fair Value at Input Description End of Period Valuation Technique Unobservable Inputs Amount Increases a Assets: Investments in Securities: Equity Investments: Auto Components $ Market comparables Discount for lack of marketability 15 % Decrease EV / EBITDA multiple x Increase b Insurance Market comparables Discount for lack of marketability 14 % Decrease c Price / book multiple x Increase Leisure Equipment & Products Market comparables Discount for lack of marketability 5 % Decrease c All Other Investments d Total $ a Represents the directional change in the fair value of the Level 3 investments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value and net assets. c Represents a significant impact to fair value but not net assets. d Includes fair value of immaterial investments developed using various valuation techniques and unobservable inputs. May also include investments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are also unobservable. A bbreviations EBITDA - Earnings before interest, taxes, depreciation and amortization EV - Enterprise value 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Mutual Recovery Fund By /s/ LAURA F.
